Citation Nr: 0917622	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected status post left (minor) shoulder separation, from  
May 1, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
December 1987.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from an October 2003 rating decision in which the RO proposed 
to reduce  the Veteran's rating for his service-connected 
status post left shoulder separation from 20 percent to 10 
percent.  In October 2003, the veteran filed a notice of 
disagreement (NOD) with  the proposed reduction.

In December 2003, the Veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In a February 2004 rating decision, the RO implemented the 
reduction, effective May 1, 2004.  The Veteran continued to 
disagree with  the reduction in a February 2004 statement.  A 
statement of the case (SOC) was issued in May 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) during the same month.

As noted previously, the  Veteran's rating reduction occurred 
following the filing of  his claim for an increased rating 
for his service-connected status post left shoulder 
separation in June 2003.  While the RO characterized the 
issue on appeal simply as one for restoration of the 20 
percent rating, the RO clearly considered and adjudicated the 
Veteran's claims for restoration of a 20 percent rating for 
service- connected status post left shoulder separation (see 
the October 2003 and February 2004 rating decisions) and for 
a rating in excess of 10 percent for service-connected status 
post left shoulder separation (see the May 2004 SOC).  Hence, 
the Board characterized the Veteran's appeal as encompassing 
both the increased rating claim and a claim for restoration 
of the 20 percent rating.

In June 2007, the Board denied the appeal as to the matter of 
restoration of the 20 percent rating, but  remanded the 
matter of a rating greater than 10 percent to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional notice and development, and adjudication. After 
completing the requested actions, the AMC continued denial of 
the claim for higher rating  (as reflected in the January 
2009 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since May 1, 2004, the Veteran's service-connected status 
left shoulder disability has been manifested by pain and 
limitation of motion of the left arm above shoulder level; 
there has been no evidence of any shoulder dislocation, and 
the associated post-operative surgical scar does not exceed 6 
square inches, and has not been shown to be symptomatic or to 
result in any impairment of shoulder function. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post left (minor) shoulder separation, since May 1, 2004,  
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5203 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2007 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
status post left shoulder separation, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
August 2007 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The Board also points out that the August 2007 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  The Veteran and his 
representative's written statements, to include the VA Form 
9, have demonstrated an awareness of what is needed to 
substantiate the claim for increase.  Consequently, any error 
or omission in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

After issuance of the August 2007 letter, and an opportunity 
for the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists primarily of reports of 
VA examination and X-ray accomplished in October 2008.  Also 
of record and considered in connection with this matter are 
various written statements provided by the Veteran and by his 
representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The rating for the Veteran's service- connected status post 
left shoulder separation (minor extremity) was assigned under 
Diagnostic Codes 5201-5110, indicating that the disability 
was rated as  traumatic arthritis (Diagnostic Code 5110), on 
the basis of limited arm motion (Diagnostic Code 5201).  See 
38 C.F.R. § 4.27.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5201).  However, Diagnostic 
Code 5003 also provides that, where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5201, when the minor extremity is 
involved, a minimum rating of 20 percent is assigned for 
minor arm limited to shoulder level, or midway between the 
side and the shoulder.  A maximum   30 percent rating is 
assignable for minor shoulder for   limitation of motion to 
25 degrees or less from the side.  See 38 C.F.R. § 
4.71a.Standard ranges of shoulder motion are forward 
elevation (flexion) and abduction from 0 to 180 degrees, each 
(with shoulder level at 90 degrees); and external and 
internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, 
Plate I. 

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due  to limited or excess movement, pain, weakness, 
excess fatigability, and/or incoordination, to include on 
flare-ups or with repeated use, ad those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008), 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 10 percent for the Veteran's status 
post left shoulder separation disability have not been met at 
any time since the assignment of the current 10 percent 
rating from May 1, 2004..

The only medical evidence associated with the claims file 
since May 1, 2004 that is pertinent to evaluation of the 
Veteran's left shoulder consists of the report of VA 
examination and associated X-ray report, both dated in 
October 2008.

On examination, the Veteran reported that he experienced left 
shoulder pain at the anterior and upper aspect of the left 
shoulder.  His other complaints were that he experienced some 
stiffness but with no swelling, no erythematous changes and 
no giving way or instability.  He reported a flare-up of 
shoulder pain on raising his left arm over his head or doing 
heavy lifting.  He had no episodes of dislocation and no 
history of inflammatory arthritis of the shoulder.  The 
Veteran reported that his surgical wound had healed well and 
that he experienced no pain with the surgical scar.  

Recorded  range of motion was from 0 to 125 degrees on 
forward flexion but not further due to pain.  Abduction was 
from 0 to 170 degrees but not further due to pain.  External 
rotation was from 0 to 75 degrees but not further due to 
pain.  Internal rotation was from 0 to 90 degrees.  On 
examination, there was  mild tenderness at the anterior and 
upper aspect of the left shoulder.  However, there was no 
effusion, no erythematous changes, no muscle atrophy, no 
muscle spasm, no instability and no crepitation..  The 
examiner noted that the Veteran had left shoulder pain on 
motion and the left shoulder was limited by pain.  Repetitive 
use with three repetitions resulted in no additional loss of 
motion by pain, fatigue, weakness or lack of endurance.  
Examination also revealed a healed surgical scar at the upper 
aspect of the left shoulder.  The scar measured 0.3 x 7.5 cm.  
The scar was not  tender on palpitation and there was no 
adherence to underlying tissue.  The examiner also noted that 
the scar had  no effect on the motion of the left shoulder.  
The scar was stable with no ulceration of the skin and no 
breakdown.  The examiner noted that the Veteran's X-rays 
revealed  surgical resection noted of the clavicle distally 
with post surgical changes, but no degenerative arthritis 
changes of the left shoulder.  

The diagnosis was status post resection of the clavicle for 
left shoulder injury with AC separation of the left shoulder, 
with residual healed surgical scar and residual left shoulder 
pain and limitation of motion of the left shoulder.  The 
examiner added that there was no instability of the left 
shoulder on examination.  The examiner also commented  that 
the Veteran's left shoulder had  no significant affect on his 
occupational functions.  It was further noted that he  was 
able to help with some of the house and yard work but he 
avoided heavy lifting so his left shoulder condition had 
limited some of his daily activities.  

The aforementioned evidence reflects that, for the period in 
question, the Veteran's service-connected left shoulder 
disability has been  manifested by pain and limited motion of 
the left arm.  Clearly, the Veteran's left shoulder motion is 
limited by pain.  However, even with pain, on examination, 
the Veteran was able to raise his arm well above shoulder 
level on abduction, and above shoulder level on forward 
flexion.  The physician specifically stated that there was no 
additional motion loss due to, among other things, pain, on 
repetition.  The Veteran has described experiencing flare-ups 
of pain in connection with raising his arm above his head.  
This appears to refer only to momentary spikes in pain, with 
no lingering effects.  However, even if the Board was to 
assume that, on occasion, the Veteran may experience 
additional functional loss  in addition to that shown 
objectively in connection with flare-ups, there simply is no 
objective showing that during such times, his pain is so 
disabling as to result in left arm motion limited to at least 
shoulder level, so as to warrant the minimum, 20 percent 
rating under Diagnostic Code 5201.

Because the Veteran's disability has also involved impairment 
of the clavicle with shoulder separation, Diagnostic Code 
5203 is also for consideration.  [Parenthetically, the Board 
notes that, while that specific diagnostic code was not cited 
to in the January 2009, the criteria for a higher rating 
under that diagnostic code has been addressed by the RO 
during the pendency of the appeal (see, for example, the 
February 2004 rating decision effectuating the reduction.]  
Under this diagnostic code, impairment of the clavicle or 
scapula may be rated based on impairment of function of a 
contiguous joint or on the basis of malunion, nonunion, or 
dislocation.  Malunion of the clavicle or scapula warrants a 
10 percent rating.  Nonunion of the minor clavicle or scapula 
warrants a 10 percent rating if there is loose movement.  
Dislocation of the minor clavicle or scapula warrants a 20 
percent rating, 

The Board notes, however,  that regardless of whether the 
Veteran's left disability is evaluated on the basis of 
limited motion or impairment of the clavicle, no more than a 
10 percent rating is assignable.  While Diagnostic Code 5201 
provides only for a minimum 20 percent rating, if the 
disability is rated as arthritis (even though October 2008 X-
rays revealed no degenerative changes of the shoulder), a 10 
percent but no higher rating is assignable, under Diagnostic 
Code 5003, for the Veteran's limited motion of a major 
extremity to a noncompensable degree.  See 38 C.F.R. § 4.20.  
Alternatively, under Diagnostic Code 5203, no more than a 10 
percent rating is assignable for clavicle or scapula 
impairment where, as here, there simply is no evidence of any 
shoulder dislocation.  

No other potentially applicable diagnostic code under 
38 C.F.R. § 4.71a provides a basis for assignment of any 
rating greater than 10 percent.  Absent evidence of any 
ankylosis of scapulohumeral articulation, or impairment of 
the humerus, there is no basis for rating the Veteran's 
disability under Diagnostic Code 5200 or 5200, respectively.  

Finally, to give the Veteran every consideration in this 
matter, the Board has also considered whether an additional, 
compensable rating is assignable for the Veteran's post-
surgical scar of the left shoulder.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or manifestation under 38 
C.F.R. § 4.14).  As indicated, the October 2008 VA examiner 
rendered findings pertinent to the left shoulder scar (noted 
above), at the Board's request.  However, as scar does not 
exceed 6 square inches, and has not been shown to be 
symptomatic or to result in any impairment of shoulder 
function, there is no basis for assignment of a compensable 
rating under any applicable criteria for evaluating scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

For all the foregoing reasons, there is no basis for staged 
rating for the service-connected left shoulder disability, 
pursuant to Hart, and the claim for increase must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§  3.102,  4.3; Gilbert v. Derwinski,  1 
Vet. App. 49,   53-56 (1990).


ORDER

A rating in excess of 10 percent for status post left (minor) 
shoulder separation, from May 1, 2004, is denied.



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


